Opinion issued July 30, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00385-CR
                            ———————————
                        BILLY RAY JONES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1397773


                          MEMORANDUM OPINION

      After a bench trial, the trial court found appellant, Billy Ray Jones, guilty of

the offense of possession with intent to deliver Phencyclidine (“PCP”), weighing
more than 200 grams and less than 400 grams.1 After appellant pleaded true to the

allegation that he had previously been convicted of a felony offense, the trial court

assessed his punishment at confinement for 18 years. In two issues, appellant

contends that the evidence is legally insufficient to support his conviction and,

alternatively, the trial court’s judgment should be modified.

      We modify the judgment of the trial court and affirm as modified.

                                       Background

      Houston Police Department (“HPD”) Officer C.T. Harrington testified that

around 9:00 p.m. on August 12, 2003, he and his partner, Officer Zink, were

patrolling an area of southeast Houston known for high narcotics activity. As they

drove by an apartment complex known for PCP activity, Harrington noticed a

Chevrolet Avalanche truck, with its running lights on, backed into a parking space.

Based on his training and experience, Harrington was concerned that a crime was

possibly in progress. He explained that the manner in which the truck was parked

indicated that “someone’s in the [truck] with a quick way to leave the apartment

complex . . . or they’re waiting on someone to return back to the [truck].”

Harrington parked his patrol car so that he could observe the truck and initiate a

traffic stop after it left the complex, if he witnessed a traffic violation. Once the

truck left the complex, he observed that it failed to make a complete stop at a stop

1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.102(8), 481.112(a), (e) (Vernon
      2010).
                                          2
sign.   Harrington followed the truck for a short time before he activated his

emergency lights and siren. Rather than stop his truck immediately, appellant, who

was the driver, traveled approximately two-tenths of a mile, passing several places

safe to stop, before he pulled over into a parking lot. Harrington then used a

spotlight, which enabled him to see that the truck had three occupants—two in the

front and one in the back. He noted that all of the occupants were making “very

fast movements as if they were trying to gather something or stuff something

down.” Harrington specifically saw appellant making “furtive movements with his

hands,” while his head was engaged in “a ducking motion to immediately put

something under the seat.” Based on his training and experience, Harrington

believed that “someone [was] hiding something that they had on their person or in

the [truck], or someone [was] possibly reaching for a weapon that [was] stashed

under the seat.”

        After Officers Harrington and Zink exited their patrol car, they asked the

occupants of the truck to put their hands outside of the windows. Despite the

request, the occupants continued to make continuous movements inside the truck,

with no response to the officers. Suddenly, the front passenger, later identified as

Daffany Chapman, jumped out of the truck and acted erratically while cussing and

screaming—behavior that Harrington described as “a diversionary tactic.” While




                                         3
Zink attempted to control Chapman, Harrington observed continuous “head-

bobbing” motions inside the truck.

      After Officer Zink placed Chapman into the patrol car, Officer Harrington

approached appellant, who had remained in the truck. As Harrington walked to the

driver’s side window, the passenger sitting behind appellant, later identified as

Robert Harmon, opened his door. When he did, Harrington smelled a “very

distinct” and “strong odor of PCP” coming from within the truck. He also noted

that Harmon appeared to be “dazed and confused.”          And based on his prior

experience, Harrington opined that Harmon was intoxicated on PCP.

      When Officer Harrington returned his attention to appellant, he opined that

appellant was under the influence of PCP. He based his opinion on appellant’s

slurred speech, strong odor, “dazed and confused” behavior, and inability to follow

Harrington’s commands. After Harrington helped appellant exit the truck, he

handed him over to Officer Zink. He then asked the third occupant, later identified

as Jason Warrior, to exit the truck. When he did, Harrington noticed that there was

a baby in the back seat.

      Officer Harrington then searched the front driver’s side of the truck and

found, in plain view, an “Ocean Spray” bottle resting toward the right under the

driver’s seat. He explained that a person would not have been able to shove the

bottle to its position in the front seat area from the back seat area because of the


                                         4
wires under the seat. Harrington also noted that the bottle was within appellant’s

reach and in view from where he had been sitting. Examining the bottle in court,

Harrington noted that it contained significantly more liquid on the night of the

offense than it did in court. He further explained that the Ocean Spray bottle, when

he found it, contained a significant amount of PCP and, based on his training and

experience, the amount of PCP in the bottle was for “pure delivery of PCP to

someone.”

      Officer Harrington further testified that he found a smaller “Scope” bottle

where Harmon had been sitting. Harrington explained that smaller bottles are used

by:

            [T]he street-level dealers. What typically happens is the main
            dealer gives off portions. So, . . . it would be—the main portion
            would be the Ocean Spray bottle, it would be poured into a
            Scope bottle, and then the street dealers will go around the
            complex dealing from within that Scope bottle. The Scope
            bottle doesn’t contain as much. So, if we do come in contact
            with them, it won’t be as much. It’s also more readily available
            for cigarettes to be dipped in them. When you see a Scope
            bottle, you’ll see remnants of tobacco cigarette that have been
            dipped in them. Also, while we pursue individuals sometimes
            the Scope bottle is . . . easily thrown away and hard to find.

      Officer Harrington also found near the Scope bottle, a baby bottle that

“smelled of the remnants of codeine syrup.” And he saw, in plain view sticking

out from between the front seats, the butt of a .38 revolver. Harrington also seized




                                         5
from appellant’s pockets approximately $507 in cash, which, although not a large

amount, was a “decent amount of cash to have on a person.”

      J. Moral, a chemist employed by the City of Houston to analyze evidence to

determine whether it contains a controlled substance, testified that on August 26,

2013, she analyzed the contents of the Ocean Spray bottle and a smaller bottle

seized by Officer Harrington. She explained that PCP is usually dissolved and

diluted in different liquid substances such as acetone or ether, both of which are

volatile and will evaporate over time, which is a normal occurrence. Moral noted

that although liquid containing PCP will lose weight as it evaporates, the PCP

remains. She further explained that the weight of the contents of the Ocean Spray

bottle was different at the time of trial than when it was originally weighed because

of the evaporation of the liquid. And Moral opined that the Ocean Spray bottle

contained PCP, weighing 201.57 grams when she tested it. She further opined that

the smaller bottle also contained PCP, weighing 22.63 grams when she tested it.

      Moral further clarified that the contents of the Ocean Spray bottle had

diminished because “PCP is usually dissolved in [a] mix with volatile liquids.”

Thus, evaporation is “normal.” She further explained, “As you can see, this one is

more of a—this Scope plastic bottle has more of a—it prevents less evaporation

from the bottle than this one, but this is something normally you see throughout

time.” Although Moral received the evidence on August 12 or August 13 of 2013,


                                         6
and tested the contents of the bottles on August 26, 2013, she was not alarmed by

the ninety percent reduction of liquid in the Ocean Spray bottle at the time of trial.

                                  Legal Sufficiency

      In his first issue, appellant argues that the evidence is legally insufficient to

support his conviction for possession with intent to deliver PCP because the

quantity of seized PCP was deficient, he had no intent to deliver it, and he was not

knowingly in possession of it.

      We review the legal sufficiency of the evidence by considering all of the

evidence “in the light most favorable to the prosecution” to determine whether any

“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781,

2788–89 (1979). Our role is that of a due process safeguard, ensuring only the

rationality of the trier of fact’s finding of the essential elements of the offense

beyond a reasonable doubt. See Moreno v. State, 755 S.W.2d 866, 867 (Tex.

Crim. App. 1988). We give deference to the responsibility of the fact finder to

fairly resolve conflicts in testimony, weigh evidence, and draw reasonable

inferences from the facts. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007). However, our duty requires us to “ensure that the evidence presented

actually supports a conclusion that the defendant committed” the criminal offense

of which he is accused. Id.


                                           7
      A person commits the offense of possession of a controlled substance with

intent to deliver if the person knowingly possesses with intent to deliver PCP with

an aggregate weight, including adulterants or dilutants, of 200 grams or more, but

less than 400 grams.       TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(8),

481.112(a), (e) (Vernon 2010).

Quantity of PCP

      In regard to the quantity of PCP, appellant asserts that Moral’s conclusion

that the contents of the Ocean Spray bottle had evaporated to the extent that little

more than ten percent remained by the trial date, while the contents of the Scope

bottle remained intact, constitutes “no explanation at all and does not account for

‘weight loss’ of the liquid attributed to appellant.” He further asserts that, “Any

reasonable fact finder would have a reasonable doubt as to the original weight—a

mere 1.57 grams over the amount triggering the jump in the minimum

punishment—especially when viewed in the light of the totality of circumstances

in this very weak case.”

      Viewing the evidence in the light most favorable to the verdict, Moral

testified that PCP “is usually dissolved and diluted in different liquid substances

such as acetone or ether.” She explained that when tested on August 26, 2013, the

Ocean Spray bottle contained PCP in a liquid form that weighed 201.57 grams, and

the trial court admitted into evidence her lab report, which contained this same


                                         8
information. Moral further explained that the weight of the contents of the bottle

was different at trial because of evaporation of the liquid. And she clarified that

the contents of the Ocean Spray bottle had diminished more than the contents of

the Scope bottle because “as you can see, this [Ocean Spray bottle] . . . prevents

less evaporation from the bottle than th[e] [Scope bottle].” She further testified

that she was not alarmed by the ninety percent reduction in volume of the liquid

from the Ocean Spray bottle.

      We recognize that appellant presented evidence that the contents of the

Ocean Spray bottle weighed significantly less at the time of trial than when tested

on August 26, 2013. However, in a legal-sufficiency review we are required to

defer to the factfinder’s weight determinations and resolution of inconsistencies in

the evidence. See Marshall v. State, 210 S.W.3d 618, 625 (Tex. Crim. App. 2006);

Matson v. State, 819 S.W.2d 839, 843 (Tex. Crim. App. 1991). The trial court

heard all of the evidence and could have reasonably found that, although the

contents of the Ocean Spray bottle weighed significantly less at the time of trial, it

did contain 201.57 grams of PCP when Moral weighed it on August 26, 2013.

      Accordingly, we hold that the evidence is legally sufficient to support the

trial court’s implied finding that the PCP in the Ocean Spray bottle weighed greater

than 200 grams, but less than 400 grams, when it was seized from under the

driver’s seat of the truck. See Reed v. State, 158 S.W.3d 44, 50 (Tex. App.—


                                          9
Houston [14th Dist.] 2005, pet. ref’d) (holding expert’s testimony on quantity of

narcotics legally sufficient even though defendant alleged lab report conflicted

with expert testimony).

Intent to Deliver

      Appellant next argues that the evidence “is insufficient to support an

inference that he intended to deliver” the PCP because the State did not establish

that the truck that he was arrested in was registered to him or the same truck that

Officers Harrington and Zink observed at the apartment complex, the State did not

initially allege that he possessed the PCP with the intent to deliver it, there is no

evidence of “who bought what,” Chapman could have planted the Ocean Spray

bottle under appellant’s seat, there is no evidence “about who else” in the truck

was “carrying cash of any amount,” and he had been previously convicted only of

“felony possession of a controlled substance,” but not with intent to deliver.

      Intent to deliver a controlled substance may be proved by circumstantial

evidence. Mack v. State, 859 S.W.2d 526, 528 (Tex. App.—Houston [1st Dist.]

1993, no pet.). An oral expression of intent is not required; intent can be inferred

from the acts, words, and conduct of the accused. Patrick v. State, 906 S.W.2d
481, 487 (Tex. Crim. App. 1995). Factors that courts have considered to establish

the intent to deliver include, but are not limited to: (1) the nature of the location

where the defendant was arrested; (2) the quantity of the controlled substances in


                                         10
the defendant’s possession; (3) the manner of packaging of the controlled

substances; (4) the presence of narcotics paraphernalia (for either use or sale);

(5) the defendant’s possession of a large amount of cash; (6) the defendant’s status

as a narcotics user; and (7) an officer’s testimony stating that the amount of the

controlled substance recovered is consistent with the intent to deliver. Williams v.

State, 902 S.W.2d 505, 507 (Tex. App.—Houston [1st Dist.] 1994, pet. ref’d)

(considering factors one through six); Reece v. State, 878 S.W.2d 320, 325 (Tex.

App.—Houston [1st Dist.] 1994, no pet.) (considering factor seven).            Expert

testimony by experienced law enforcement officers may be used to establish an

accused’s intent to deliver. See Mack, 859 S.W.2d at 529.

      Viewing the evidence in the light most favorable to the verdict, Officer

Harrington testified that, based on his training and experience, the amount of PCP

found in the Ocean Spray bottle was for “pure delivery of PCP to someone.” He

explained that he was familiar with how narcotics dealers use larger bottles, like

the Ocean Spray bottle, and smaller bottles, like the Scope bottle, to effect

narcotics transactions. Harrington explained that it is common for a primary PCP

dealer to pour a portion of PCP from a larger bottle into a smaller bottle for street-

level dealers to sell. For example, a street-level dealer can walk through an

apartment complex, dealing directly from the smaller bottle. Thus, if a street-level

dealer is caught by law enforcement, he will have a much smaller amount of PCP


                                         11
in his possession. Harrington also explained that it is easier to dip cigarettes into

smaller bottles, and if a street-level dealer is pursued by law enforcement, it is

easier to throw away the smaller bottle, which is harder to find.

      Officer Harrington further testified that he first observed appellant’s truck in

the apartment complex, which was known for high PCP activity. And when he

searched appellant, Harrington found that he had approximately $507 in his pocket,

which although not a large amount, it was a “decent amount of cash to have on a

person.” Harrington also noted that when he came into contact with appellant,

appellant seemed “dazed and confused” and intoxicated on PCP because of his

slurred speech, strong odor, and inability to follow Harrington’s verbal commands.

      In regard to appellant’s assertion that the State did not establish that the

truck that he was arrested in was registered to him or was the same truck that

Officers Harrington and Zink observed at the apartment complex, we note that

whether or not Harrington stopped the same truck that he observed in the

apartment complex does not undermine the circumstantial evidence presented that

appellant had the intent to deliver PCP. The trial court heard evidence that the

significant amount of PCP seized from under appellant’s seat was not for personal

use. Evidence of possession of a large quantity of narcotics alone is legally

sufficient to establish an intent to deliver when accompanied by the expert

testimony of a law enforcement officer that the quantity at issue indicates an intent


                                         12
to deliver. See Reed, 158 S.W.3d at 49 (holding evidence legally sufficient in light

of expert testimony liquid codeine seized from defendant was large amount

typically not for personal use); Rhodes v. State, 913 S.W.2d 242, 251 (Tex. App.—

Fort Worth 1995) (noting “intent to deliver may be inferred from the quantity of

drugs possessed”), aff’d, 945 S.W.2d 115 (Tex. Crim. App. 1997).

      In regard to appellant’s assertion that the officers did not check whether he

was the owner of the truck, we note that ownership of the place where narcotics are

found is but one affirmative link to the contraband. More importantly, we note that

appellant has not explained how ownership of the truck is relevant to the factual

determination of his intent to deliver the PCP. See TEX. R. APP. P. 38.1(i). The

fact remains that he was the driver of the truck. And, the Ocean Spray bottle

containing 201.57 grams of PCP was found under the driver’s seat of the truck.

      Appellant further complains that the State did not initially allege that he

possessed the PCP with the intent to deliver it. However, his complaint goes to the

weight of the evidence, which was within the sole province of the fact finder. See

Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). The trial court

could have resolved this inconsistency in favor of its verdict.

      Appellant next complains that “assuming the apartment complex was where

the PCP found in the [truck] was obtained by someone occupying it, there is no

evidence who, if anyone entered the complex; someone could have brought it to


                                          13
the [truck]. There is no evidence as to who bought what.” The State did not

present evidence as to “who bought what,” but such evidence was not needed to

establish that appellant unlawfully possessed PCP with the intent to deliver it. See

TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(8), 481.112(a), (e). Again, the

State established that appellant was the driver of the truck, and the Ocean Spray

bottle containing 201.57 grams of PCP was found under his seat.

      Appellant next argues that because he has been previously convicted of

possession of a controlled substance, but not possession with intent to deliver a

controlled substance, the evidence is legally insufficient to establish his possession

with intent to deliver the PCP in this case. Whether appellant had ever been

convicted of possession with intent to deliver a controlled substance is simply not

relevant to whether the evidence in this case is legally sufficient to support his

intent to deliver the PCP in this case.

      Appellant further argues that because he was under the influence of PCP

when arrested, it is less likely that he had the intent to deliver the PCP. In support

of his argument, he relies on Moreno v. State, 195 S.W.3d 321 (Tex. App.—

Houston [14th Dist.] 2006, pet. ref’d) and Erskine v. State, 191 S.W.3d 374 (Tex.

App.—Waco 2006, no pet.). In Erskine, the court noted that because the defendant

did not possess narcotics’ paraphernalia at the time of his arrest, it indicated an

intent to sell the narcotics rather than intent to use the narcotics. 191 S.W.3d at


                                          14
381 (quoting Jordan v. State, 139 S.W.3d 723, 726–27 (Tex. App.—Fort Worth

2004, no pet.)). The court concluded that factually-sufficient evidence supported

the defendant’s conviction of the offense of possession with intent to deliver

because the State also presented evidence that the neighborhood where the

defendant was arrested had a “high incidence of drugs and drug usage,” the

arresting officer testified that the amount of narcotics that the defendant had in his

possession was more than an amount that a “typical user” would possess, the

narcotics were packaged for delivery, and the defendant had a large amount of cash

in the glove box of his car. Id. at 380–81.

      In Moreno, the court concluded that the evidence was legally and factually

sufficient to support the defendant’s conviction of possession with intent to deliver

narcotics because the defendant was found in possession of “two balls of black tar

heroin” and a significant number of heroin balloons; a search of his car yielded

more heroin balloons, cocaine, and a pill bottle containing more balloons filled

with heroin; and an officer testified that the heroin was packaged as if ready to be

sold and the amount possessed was consistent with distribution. 195 S.W.3d at

326. The court also noted that the defendant was not in possession of narcotics’

paraphernalia with which to consume the heroin. Id.

      Neither Moreno nor Erskine stands for the proposition that evidence

establishing that a defendant is a user of narcotics means that he cannot possess the


                                         15
intent to deliver narcotics. Here, the fact that appellant was under the influence of

PCP at the time of his arrest is but one factor that the trial court could consider in

determining whether appellant had the intent to deliver the PCP. See Kibble v.

State, 340 S.W.3d 14, 19 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d);

Moreno, 195 S.W.3d at 326 (“[I]t is not necessary that appellant be found with

large amounts of cash to show intent to deliver. Such evidence is only one factor

of many that we may consider.”).

      Finally, appellant argues that “if anyone in the car had intent to deliver, it

was Ms. Chapman, rather than [appellant]; she had the ability to put the Ocean

Spray bottle on the floorboard between the two seats, and she was the only one in

possession of a weapon, an accoutrement of many drug dealers.” He asserts that

“the large bottle might have been jointly bought with the intent of splitting it for

personal use.” And he further argues that “since the record contains no evidence

about who else in the car was carrying cash of any amount, no reasonable

factfinder could infer, beyond a reasonable doubt, from the cash in [appellant’s]

pocket that he planned to sell the PCP in either bottle.” Both of appellant’s

arguments present other alternative hypotheses. However, the State does not have

to disprove all reasonable alternative hypotheses which may be inconsistent with

an accused’s guilt for the evidence to be legally sufficient to support a conviction.

Wilson v. State, 7 S.W.3d 136, 141 (Tex. Crim. App. 1999).


                                         16
       Accordingly, we hold that the evidence is legally sufficient to support the

trial court’s implied finding that appellant possessed the PCP with the intent to

deliver it.

Knowing Possession

       Appellant argues that the evidence is legally insufficient to establish that he

knowingly possessed the PCP found in the Ocean Spray bottle under his seat in the

truck because “[a] reasonable factfinder could [not] infer” from the testimony that

he “put the Ocean Spray bottle under the seat, rather than Ms. Jones” or the other

passengers.

       Possession means actual care, custody, control or management.             TEX.

HEALTH & SAFETY CODE ANN. § 481.002(38) (Vernon Supp. 2014). To prove that

appellant possessed PCP, the State was required to show that he exercised actual

care, custody, control, or management over the PCP; he was conscious of his

connection to it; and he knew what it was. See Blackman v. State, 350 S.W.3d
588, 594 (Tex. Crim. App. 2011); Brown v. State, 911 S.W.2d 744, 747 (Tex.

Crim. App. 1995); see also TEX. PENAL CODE ANN. § 6.03(a), (b) (Vernon 2011)

(defining intentionally and knowingly).

       Possession need not be exclusive. McGoldrick v. State, 682 S.W.2d 573,

578 (Tex. Crim. App. 1985); Woodard v. State, 355 S.W.3d 102, 110 (Tex. App.—

Houston [1st Dist.] 2011, no pet.). When the evidence establishes that an accused


                                          17
was not in exclusive possession of the place where the controlled substance was

found, the trier of fact cannot conclude that the accused knowingly possessed the

controlled substance unless additional, independent facts and circumstances

affirmatively link the accused to the controlled substance. Blackman, 350 S.W.3d

at 594–95 (citing Poindexter v. State, 153 S.W.3d 402, 406 (Tex. Crim. App.

2005)); Kibble, 340 S.W.3d at 18. The evidence “must establish, to the requisite

level of confidence, that the accused’s connection with the [contraband] was more

than just fortuitous.” Brown, 911 S.W.2d at 747. “This rule simply [states] the

common-sense notion that a person—such as a father, son, spouse, roommate, or

friend—may jointly possess property like a house but not necessarily jointly

possess the contraband found in that house.” Poindexter, 153 S.W.3d at 406.

      Links that may establish that a defendant knowingly possessed contraband

include: (1) the defendant’s presence when a search is conducted; (2) whether the

contraband was in plain view; (3) the defendant’s proximity to and the accessibility

of the contraband; (4) whether the defendant was under the influence of narcotics

when arrested; (5) whether the defendant possessed other contraband or narcotics

when arrested; (6) whether the defendant made incriminating statements when

arrested; (7) whether the defendant attempted to flee; (8) whether the defendant

made furtive gestures; (9) whether there was an odor of contraband; (10) whether

other contraband or narcotics paraphernalia were present; (11) whether the


                                        18
defendant owned or had the right to possess the place where the contraband was

found; (12) whether the place where the contraband was found was enclosed;

(13) whether the defendant was found with a large amount of cash; and

(14) whether the conduct of the defendant indicated a consciousness of guilt.

Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006).

      The State is not required to prove all of these links, and the “number of . . .

links [proven] is not as important as the logical force that they collectively create.”

Hubert v. State, 312 S.W.3d 687, 691 (Tex. App.—Houston [1st Dist.] 2009, pet.

ref’d). Moreover, “[t]he absence of various affirmative links does not constitute

evidence of innocence to be weighed against the affirmative links present.” James

v. State, 264 S.W.3d 215, 219 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d).

      Viewing the evidence in the light most favorable to the verdict, Officer

Harrington saw appellant driving the truck, and, when Harrington activated his

emergency lights and siren, appellant did not initially pull over and stop, despite

having a number of opportunities to do so. Moreover, as Harrington attempted to

stop appellant, he saw appellant making furtive gestures that continued even after

appellant had stopped the truck. When Harrington apprehended appellant, he

smelled the “strong odor of PCP” coming from inside the truck. And he noted that

appellant acted “dazed and confused” and intoxicated on PCP.




                                          19
      Upon searching the driver’s seat of the truck, Harrington found an Ocean

Spray bottle containing PCP. It was in plain view and within reach of where

appellant had been sitting. The evidence further showed that a smaller Scope

bottle that contained PCP was found in the back seat of the truck along with a baby

bottle that “smelled of the remnants of codeine syrup.”

      In regard to appellant’s assertion that several exchanges between his trial

counsel and Officer Harrington establish that Harrington “prevaricat[ed],” the

testimony that appellant’s counsel elicited during cross-examination merely raised

an issue as to what Harrington could see versus what he could not see. Harrington

testified that he saw the furtive gestures of appellant, Harmon, and Chapman inside

the truck. He also testified that he did not see Warrior, who was sitting in the back

seat, because either he was not moving or he may have been leaning down. Here,

the trial court was the sole judge of the facts, the credibility of the witnesses, and

the weight to be given the witness’s testimony. Williams, 235 S.W.3d at 750. It

could have believed Harrington when he testified that he could see appellant’s

furtive movements, which indicated that he was hiding something, but did not see

Warrior because he was not moving.

      Appellant next asserts that Officer Harrington’s written report of the incident

failed to include the following:

              that [appellant] and Mr. Harmon appeared to be under
               the influence of PCP, exhibiting slurred speech, not
                                         20
                responding to his commands, and smelling strongly of
                PCP;

              that the other two passengers did or did not appear to
               be under the influence;

              what the object in Ms. Chapman’s hand when she got
               out of the car turned out to be;[2]

              that he saw [appellant], specifically, “bobbing his
               head”;

              that it was not until he had arrived at the car that he
               discovered it contained Mr. Warrior and the child.

Although Harrington testified to additional facts beyond those written in his report,

it was the trial court’s responsibility to weigh Harrington’s testimony and judge his

credibility. See id. The trial court was free to resolve such inconsistencies in the

evidence in the State’s favor.

      Accordingly, we hold that the evidence is legally sufficient to support the

trial court’s implied finding that appellant knowingly possessed the PCP.



                                 Modification of Judgment

      In his second issue, appellant argues that the trial court’s judgment should be

modified to reflect that he pleaded true to only the allegation in one enhancement

paragraph and the portion of the judgment reflecting that he waived his right to



2
      Officer Harrington testified that Chapman was holding a cellular telephone.
                                          21
appeal should be deleted. The State concedes that appellant is correct, and it also

requests that we modify the trial court’s judgment.

      When the oral pronouncement of a sentence in open court conflicts with the

written judgment, the oral pronouncement controls. Donovan v. State, 232 S.W.3d
192, 197 (Tex. App.—Houston [1st Dist.] 2007, no pet.). The solution in such a

case is to modify the written judgment to conform to the sentence that was orally

pronounced in open court. See id.; see also Thompson v. State, 108 S.W.3d 287,

290 (Tex. Crim. App. 2003); Ex parte Madding, 70 S.W.3d 131, 137 (Tex. Crim.

App. 2002)). An appellate court has the power to correct a trial court’s written

judgment if the appellate court has the information necessary to do so. Cobb v.

State, 95 S.W.3d 664, 668 (Tex. App.—Houston [1st Dist.] 2002, no pet.).

      The indictment in this case contained two enhancement paragraphs. In its

first paragraph, the State alleged that appellant had previously been convicted of

the offense of possession of a controlled substance on July 14, 2006. In the second

paragraph, the State alleged that appellant used and exhibited a deadly weapon,

namely, a firearm, during the commission of the instant offense and during his

immediate flight therefrom. At trial, the State informed appellant and the trial

court that it had abandoned the second paragraph. Nevertheless, the judgment of

the trial court reflects that appellant pleaded true to the allegations in both

paragraphs. Because the State abandoned the second paragraph concerning the use


                                         22
of a deadly weapon and appellant did not plead true to this allegation, we hold that

this portion of the trial court’s judgment is not correct.

      The judgment further states, under the heading of “special findings or

orders,” that “APPEAL WAIVED.                   NO PERMISSION TO APPEAL

GRANTED.” However, the record reflects that the trial court certified appellant’s

right to appeal.    See TEX. R. APP. P. 25.2(d) (requiring trial court to certify

defendant’s right of appeal).      We note that in a non-plea-bargained case, a

defendant has an automatic right to appeal. See TEX. R. APP. P. 25.2; see also TEX

CODE CRIM. PROC. ANN. § 44.02(a) (Vernon 2006). Further, when there is a

conflict between a trial court’s “Certification of Defendant’s Right of Appeal” and

a judgment concerning a defendant’s right to appeal, the certification controls,

especially when the remainder of the record supports the statement in the

certification. Grice v. State, 162 S.W.3d 641, 645 (Tex. App.—Houston [14th

Dist.] 2005, pet. ref’d). Accordingly, we hold this portion of the trial court’s

judgment is not correct.

      In regard to both errors, we have the necessary information to modify the

trial court’s judgment. Accordingly, we modify the judgment to strike the special

finding or order of “APPEAL WAIVED.                NO PERMISSION TO APPEAL

GRANTED.” We further modify the judgment to strike the “TRUE” finding to the




                                           23
headings of Plea to 2nd Enhancement/Habitual Paragraph and Findings on 2nd

Enhancement/Habitual Paragraph.

      We sustain appellant’s second issue on appeal.

                                   Conclusion

      We affirm the judgment of the trial court as modified.




                                                   Terry Jennings
                                                   Justice


Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           24